MORRISON, Judge.
The offense is burglary; the punishment, 5 years.
It was established by the deputy tax collector and the porter that the Oak Cliff tax office was closed and intact when they left on the evening of October 2 and that when they returned the next morning the hack door had been broken in and the safe was missing.
Officers Smithson and Brooks testified that at midnight on the night in question they observed a pickup truck run a stop sign and gave chase. Appellant, who was the sole occupant of the pickup, brought the same to a halt and fled through blood weeds head high, and the officers were unable to apprehend him. They did, however, the following day after tracing the ownership of the pickup, arrest appellant. His confession that he and one MacWithey burglarized the tax office and that he was taking the safe out in the country where he might hide it until he secured the tools needed to break it open when he saw the police car following him, which caused him to abandon the pickup and the safe, was introduced without objection.
Appellant did not testify or offer any evidence in his own behalf.
We find the evidence sufficient to sustain the conviction, and no reversible error appearing, the judgment is affirmed.